




Exhibit 10.2


THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR ANY
APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD, PLEDGED,
ENCUMBERED OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR SUCH SHARES UNDER THE ACT OR UNLESS AN EXEMPTION FROM REGISTRATION UNDER THE
ACT IS AVAILABLE.






Date of Issue:
 
Warrant to Purchase:
November 10, 2004
 
Up to 10,000,000 shares of
   
Common Stock



ENTRADA NETWORKS, INC.


WARRANT


Entrada Networks, Inc., a Delaware corporation ("Entrada"), certifies that, for
value received, Trilogy Capital Partners, Inc. ("Trilogy"), is entitled, subject
to the provisions of this Warrant (the "Warrant") and upon surrender of the
Warrant to Entrada, to purchase from Entrada up to Ten Million (10,000,000)
shares of Common Stock of Entrada, par value $0.001 per share (the "Shares"), at
a per share exercise price of $0.12 (the "Exercise Price"), on the terms and
conditions set forth in the Warrant. As long as Entrada has a class of
securities registered under Section 12 of the Securities Exchange Act of 1934,
as amended, Trilogy will not be entitled to exercise the Warrant to purchase
Shares in an amount that, immediately following such purchase, would result in
Trilogy beneficially owning five percent (5%) or more of the outstanding shares
of Common Stock of Entrada. The Exercise Price and the number of Shares issuable
upon the exercise of the Warrant are subject to adjustment as set forth below.


1.    Vesting; Expiration Date; Exercise


1.1    .     Vesting. The Warrant shall become exercisable, in whole or in part,
on the earlier of (a) the effective date of the Registration Statement (as
defined below) under which any of the Shares are registered or (b) January 1,
2005 (the "Vesting Date").


1.2    Exercise Period and Expiration Date. The Warrant shall expire on November
30, 2006 (the "Expiration Date").


1.3    Manner of Exercise. The Warrant is exercisable by Trilogy’s delivery to
Entrada of the following (the "Exercise Documents"): (a) the Warrant; (b) the
Notice of Election in substantially the form attached hereto as Exhibit A; and
(c) payment of the Exercise Price in cash or by check. Within five (5) days
following receipt of the foregoing, Entrada shall execute and deliver to
Trilogy: (a) a certificate or certificates representing the aggregate number of
Shares purchased by Trilogy, and (b) if less than all of the Shares issuable
under the Warrant are purchased, a new Warrant representing the Shares not so
purchased.





       

--------------------------------------------------------------------------------

 


1.4        Restrictive Legend. Each certificate representing Shares issued to
Trilogy following the exercise of the Warrant shall bear the following
restrictive legend until such time as the transfer of such Shares is not
restricted under the federal and state securities laws:


THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR ANY
APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD, PLEDGED,
ENCUMBERED OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR SUCH SHARES UNDER THE ACT OR UNLESS AN EXEMPTION FROM REGISTRATION UNDER THE
ACT IS AVAILABLE.


2.    Adjustments of Exercise Price and Number and Kind of Conversion Shares


2.1    In the event that Entrada shall at any time hereafter (a) pay a dividend
in Common Stock or securities convertible into Common Stock, (b) subdivide or
split its outstanding Common Stock or (c) combine its outstanding Common Stock
into a smaller number of shares, then, in each such case, the number of Shares
to be issued immediately after the occurrence of any such event shall be
adjusted so that Trilogy thereafter may receive the number of shares of Common
Stock it would have owned immediately following such event if it had exercised
the Warrant immediately prior to such action and the Exercise Price shall be
adjusted to reflect such proportionate increases or decreases in the number of
shares.


2.2    In case of any reclassification of the outstanding shares of Common Stock
of Entrada (other than a change covered by Section 2.1 hereof or a change which
solely affects the par value of such shares) or in the case of any merger or
consolidation or merger in which Entrada is not the surviving entity and which
results in any reclassification or capital reorganization of the outstanding
shares of Common Stock of Entrada, Trilogy will have the right thereafter (until
the Expiration Date) to receive upon the exercise hereof, for the same aggregate
Exercise Price payable hereunder immediately prior to such event, the kind and
amount of shares of stock or other securities or property receivable upon such
reclassification, capital reorganization, merger or consolidation that Trilogy
would have received had it exercised the Warrant immediately prior to such
event. If any reclassification also results in a change in the shares of Entrada
covered by Section 2.1 hereof, then such adjustment shall be made pursuant to
both this Section 2.2 and Section 2.1. The provisions of this Section 2.2 shall
similarly apply to successive reclassifications, capital reorganizations,
mergers, consolidations, sales or other transfers.


3.    Nontransferability. Trilogy may not sell or transfer all or any portion of
the Warrant to any person other than an affiliate of Trilogy without the written
consent of Entrada.


4.    Reservation of Shares. Entrada shall at all times reserve and keep
available out of its authorized but unissued shares of Common Stock, such number
of shares of Common Stock as shall from time to time be issuable upon exercise
of the Warrant. If at any time the number of authorized but unissued shares of
Common Stock shall not be sufficient to permit the exercise of the Warrant,
Entrada shall promptly seek such corporate action as may necessary to increase
its authorized but unissued shares of Common Stock to such number of shares as
shall be sufficient for such purpose.


5.    Certificate as to Adjustments. In each case of any adjustment in the
Exercise Price, or number or type of shares issuable upon exercise of the
Warrant, the Chief Financial Officer of Entrada shall compute such adjustment in
accordance with the terms of the Warrant and prepare a certificate setting forth
such adjustment and showing in detail the facts upon which such adjustment is
based, including a statement of the adjusted Exercise Price and the number of
shares for which the Warrant is exercisable. Entrada shall promptly send (by
facsimile and by either first class mail, postage prepaid or overnight delivery)
a copy of each such certificate to Trilogy.





       

--------------------------------------------------------------------------------

 


6.    Loss or Mutilation. Upon receipt of evidence reasonably satisfactory to
Entrada of the ownership of and the loss, theft, destruction or mutilation of
the Warrant, and of indemnity reasonably satisfactory to Entrada, and (in the
case of mutilation) upon surrender and cancellation of the Warrant, Entrada will
execute and deliver in lieu thereof a new warrant of like tenor as the lost,
stolen, destroyed or mutilated Warrant and the lost, stolen or destroyed Warrant
will thereupon become void.


7.    Representations and Warranties of Entrada. Entrada hereby represents and
warrants to Trilogy that:


7.1    Due Authorization. All corporate action on the part of Entrada, its
officers, directors and stockholders necessary for (a) the authorization,
execution and delivery of, and the performance of all obligations of Entrada
under the Warrant and (b) the authorization, issuance, reservation for issuance
and delivery of all of the Shares issuable upon exercise of the Warrant, has
been duly taken. The Warrant constitutes a valid and binding obligation of
Entrada enforceable in accordance with its terms, subject, as to enforcement of
remedies, to applicable bankruptcy, insolvency, moratorium, reorganization and
similar laws affecting creditors’ rights generally and to general equitable
principles.


7.2    Organization. Entrada is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite corporate power to own, lease and operate its property and to carry on
its business as now being conducted and as currently proposed to be conducted.


7.3    Valid Issuance of Shares. Any Shares issued upon exercise of the Warrant
will be duly and validly issued, fully paid and non-assessable.





       

--------------------------------------------------------------------------------

 


7.4    Governmental Consents. All consents, approvals, orders, authorizations or
registrations, qualifications, declarations or filings with any federal or state
governmental authority on the part of Entrada required in connection with the
consummation of the transactions contemplated herein have been obtained.


8.    Representations and Warranties of Trilogy. Trilogy hereby represents and
warrants to Entrada that:


8.1    Trilogy is acquiring the Warrant and, upon exercise of the Warrant, the
Shares, for its own account, for investment purposes only.


8.2    Trilogy understands that an investment in the Warrant and, upon exercise
of the Warrant, the Shares, involves a high degree of risk, and Trilogy has the
financial ability to bear the economic risk of this investment in the Warrant
and, upon exercise of the Warrant, the Shares, including a complete loss of such
investment. Trilogy has adequate means for providing for its current financial
needs and has no need for liquidity with respect to this investment.


8.3    Trilogy has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of an investment
in the Warrant and, upon exercise of the Warrant, the Shares and in protecting
its own interest in connection with such transactions.


8.4    Trilogy understands that neither the Warrant nor the Shares to be issued
upon exercise of the Warrant have been registered under the Securities Act of
1933, as amended (the "Securities Act") or under any state securities laws.
Trilogy is familiar with the provisions of the Securities Act and Rule 144
thereunder and understands that the restrictions on transfer on the Warrant and
the Shares may result in Trilogy being required to hold the Warrant and the
Shares for an indefinite period of time.


8.5    Trilogy agrees not to sell, transfer, assign, gift, create a security
interest in, or otherwise dispose of, with or without consideration, any of the
Shares issued upon exercise of the Warrant except pursuant to an effective
registration statement under the Securities Act or unless an exemption from
registration under the Securities Act is available.


9.    Notices of Record Date


In the event:


9.1    Entrada establishes a record date for the holders of its Common Stock (or
other stock or securities at the time issuable upon the exercise of the
Warrant), for the purpose of entitling them to receive any dividend or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities or to receive any other right; or


9.2    of any consolidation or merger of Entrada with or into another
corporation, any capital reorganization of Entrada, any reclassification of the
capital stock of Entrada, or any conveyance of all or substantially all of the
assets of Entrada to another corporation in which holders of Entrada’s stock are
to receive stock, securities or property of another corporation;





       

--------------------------------------------------------------------------------

 


9.3    of any voluntary dissolution, liquidation or winding-up of Entrada; or


9.4    of any redemption or conversion of all outstanding Common Stock of
Entrada;


then, and in each such case, Entrada will mail or cause to be mailed to the
Holder a notice specifying, as the case may be, (a) the date on which a record
is to be taken for the purpose of such dividend, distribution or right, or (b)
the date on which such reorganization, reclassification, consolidation, merger,
conveyance, dissolution, liquidation, winding-up, redemption or conversion is to
take place, and the time, if any is to be fixed, as of which the holders of
record of Common Stock (or such stock or securities as at the time are
receivable upon the exercise of the Warrant), shall be entitled to exchange
their shares of Common Stock (or such other stock or securities), for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding-up.
Entrada shall use all reasonable efforts to ensure such notice shall be
delivered at least 15 days prior to the date therein specified.


10.        Registration Rights.


10.1    If Entrada shall determine to register any shares of its Common Stock
under the Securities Act for sale in connection with a public offering of Common
Stock on any form other than Form S-4 or Form S-8, Entrada will give written
notice thereof to Trilogy and will use its reasonable best efforts to include in
the registration statement for such Common Stock (the "Registration Statement")
any of the Registrable Shares (as defined below) which Trilogy may request be
included by a writing delivered to Entrada within ten (10) Business Days after
receipt of the notice from Entrada ; provided, however, that if the offering is
to be underwritten, and the representative of the underwriter or underwriters of
the offering refuse in writing to include in the offering all of the shares of
Common Stock requested by Entrada and others to be included, the shares to be
included shall be allocated first to Entrada and then, to the extent the
underwriter or underwriters of the offering are willing to include additional
shares, among the others based on the respective number of shares of Common
Stock held by such persons (the shares of Common Stock held by Trilogy to be
included in such offering, the "Included Shares"). Entrada may, in its sole
discretion, elect to delay or abandon the offering at any time prior to the
effective date of the Registration Statement. If Entrada decides not to, and
does not, file a registration statement with respect to such registration, or
after filing determines to withdraw the same before the effective date thereof,
Entrada will promptly so inform Trilogy, and Entrada will not be obligated to
complete the registration of the Included Shares. Entrada will pay all costs and
expenses of such registration, including the reasonable fees and costs of one
law firm retained by Trilogy in connection with such registration, but excluding
underwriting discounts or brokerage fees or commissions incurred by Trilogy in
connection with its sale of Shares pursuant to the registration. For purposes of
this Agreement, "Registrable Shares" shall mean the Shares (or such stock or
securities as at the time are receivable upon the exercise of the Warrant)
issuable upon exercise of the Warrant and any shares issued as a result of any
stock split, stock dividend or reclassification of such shares.





       

--------------------------------------------------------------------------------

 


10.2    In connection with the registration of the Included Shares under this
Section 10, Entrada will:


10.2.1    furnish to Trilogy a copy of the registration statement and each
amendment to the registration statement and such number of copies of the final
prospectus included in the registration statement as Trilogy may reasonably
request in order to facilitate the sale of the Included Shares owned by Trilogy;


10.2.2    notify Trilogy of the issuance of any stop order by the Securities and
Exchange Commission in connection with the registration statement; and


10.2.3    require each legal opinion and accountant’s "cold comfort" letter in
connection with the offering of the Included Shares to be rendered to Trilogy as
well as Entrada and/or its Board of Directors.


10.3    In connection with the registration of the Included Shares under this
Section 10, Trilogy shall:


10.3.1    furnish to Entrada such information regarding Trilogy, the Included
Shares and the intended method of disposition of the Included Shares as is
reasonably requested by Entrada;


10.3.2    execute such documents and agreements in connection with such
registration as Entrada may reasonably request;


10.3.3    cooperate with Entrada in connection with the preparation and filing
of the Registration Statement;


10.3.4    in the event of an underwritten offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, which
may include, without limitation, customary indemnification and contribution
obligations, with the managing underwriter of such offering and to take such
other actions as are reasonably required in order to expedite or facilitate the
registration and sale of the Included Shares; and


10.3.5    upon receipt of any notice from Entrada of any event, as a result of
which the prospectus included in the Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances then existing, not misleading, immediately
discontinue disposition of the Included Shares pursuant to the Registration
Statement until receipt of notification from Entrada that it may resume sale of
the Included Shares or receipt of copies of a supplemented or amended prospectus
contemplated prepared by Entrada and, if so directed by Entrada, deliver to
Entrada (at the expense of Entrada) or destroy (and deliver to Entrada a
certificate of such destruction) all copies, other than permanent file copies
then in its possession, of the prospectus covering the Included Shares current
at the time of receipt of such notice.


Trilogy’s compliance with each of the obligations set forth in this Section 10.3
shall be a condition precedent to Entrada’s obligation to register the Included
Shares and Trilogy’s right to dispose of the Included Shares thereunder.





       

--------------------------------------------------------------------------------

 


10.4    To the extent any Registrable Securities are included in a Registration
Statement, Entrada agrees to indemnify and hold harmless Trilogy, and its
officers, directors and agents, and each person, if any, who controls Trilogy
within the meaning of Section 15 of the Securities Act or Section 20 of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") from and
against any and all losses, claims, damages and liabilities caused by (i) any
violation or alleged violation by Entrada of the Securities Act, Exchange Act,
any state securities laws or any rule or regulation promulgated under the
Securities Act, the Exchange Act or any state securities laws, (ii) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or prospectus relating to the Included Shares (as amended
or supplemented if Entrada shall have furnished any amendments or supplements
thereto) or any preliminary prospectus, or (iii) any omission or alleged
omission to state in the Registration Statement, the prospectus or any
preliminary prospectus a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances under which they were made, except insofar as such losses, claims,
damages or liabilities are caused by any such untrue statement or omission or
alleged untrue statement or omission based upon information furnished in writing
to Entrada by Trilogy or on Trilogy’s behalf expressly for use therein.


10.5    To the extent any Registrable Securities are included in a Registration
Statement, Trilogy agrees to indemnify and hold harmless Entrada, its officers,
directors and agents and each person, if any, who controls Entrada within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act, to the same extent as the foregoing indemnity from Entrada to Trilogy, from
and against any and all losses, claims, damages and liabilities caused by (i)
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement or prospectus relating to the Included Shares (as
amended or supplemented if Entrada shall have furnished any amendments or
supplements thereto) or any preliminary prospectus, or (ii) any omission or
alleged omission to state in the Registration Statement, the prospectus or any
preliminary prospectus a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances under which they were made, but only with respect to information
furnished in writing by Trilogy or on Trilogy’s behalf expressly for use in any
Registration Statement or prospectus relating to the Registrable Shares, or any
amendment or supplement thereto, or any preliminary prospectus.


10.6    In case any proceeding (including any governmental investigation) shall
be instituted involving any person in respect of which indemnity may be sought
pursuant to this Section 10, such person (an "Indemnified Party") shall promptly
notify the person against whom such indemnity may be sought (the "Indemnifying
Party") in writing and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Party, and shall assume the payment of all fees and expenses; provided that the
failure of any Indemnified Party so to notify the Indemnifying Party shall not
relieve the Indemnifying Party of its obligations hereunder except to the extent
(and only to the extent that) that the Indemnifying Party is materially
prejudiced by such failure to notify. In any such proceeding, any Indemnified
Party shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party unless (i) the
Indemnifying Party and the Indemnified Party shall have mutually agreed to the
retention of such counsel or (ii) in the reasonable judgment of counsel to such
Indemnified Party representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood that the Indemnifying Party shall not, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) at any time for all such Indemnified Parties
(including in the case of Trilogy, all of its officers, directors and
controlling persons) and that all such fees and expenses shall be reimbursed as
they are incurred. In the case of any such separate firm for the Indemnified
Parties, the Indemnified Parties shall designate such firm in writing to the
Indemnifying Party. The Indemnifying Party shall not be liable for any
settlement of any proceeding effected without its written consent (which consent
shall not be unreasonably withheld or delayed), but if settled with such
consent, or if there be a final judgment for the plaintiff, the Indemnifying
Party shall indemnify and hold harmless such Indemnified Parties from and
against any loss or liability (to the extent stated above) by reason of such
settlement or judgment. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Party is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability arising out of such proceeding. To the
extent any indemnification by an Indemnifying Party is prohibited or limited by
law, the Indemnifying Party agrees to make the maximum contribution with respect
to any amounts for which, he, she or it would otherwise be liable under this
Section 10.6 to the fullest extent permitted by law; provided, however, that (i)
no contribution shall be made under circumstances where a party would not have
been liable for indemnification under this Section 10.6 and (ii) no seller of
Registrable Securities guilty of fraudulent misrepresentation (within the
meaning used in the Securities Act) shall be entitled to contribution from any
party who was not guilty of such fraudulent misrepresentation.



       

--------------------------------------------------------------------------------

 




11.    Severability. If any term, provision, covenant or restriction in the
Warrant is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of the Warrant shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.


12.        Notices. All notices, requests, consents and other communications
required hereunder shall be in writing and shall be effective when delivered or,
if delivered by registered or certified mail, postage prepaid, return receipt
requested, shall be effective on the third day following deposit in United
States mail: to Trilogy, at the last address of Trilogy on the books of Entrada;
and if addressed to Entrada, at Entrada Networks, Inc., Attn: Kanwar J.S.
Chadha, Ph.D., Chief Executive Officer, 5755 Oberlin Drive, Suite 204, San
Diego, California 92121 (858) 597-1102, or such other address as Entrada may
designate in writing.


13.    No Rights as Stockholder. Trilogy shall have no rights as a stockholder
of Entrada with respect to the Shares until the receipt by Entrada of all of the
Exercise Documents. Except as may be provided by Section 2 hereof, no adjustment
shall be made for dividends (ordinary or extraordinary, whether in cash,
securities or other property) or distributions or other rights for which the
record date is prior to the date Entrada receives all of the Exercise Documents.


14.        Fractional Shares. Notwithstanding anything to the contrary in the
Warrant, Entrada shall not be required to issue any fractional shares of Common
Stock in connection with the exercise of the Warrant. In any case where Trilogy
would, except for the provisions of this Section 14, be entitled under the terms
of the Warrant to receive a fraction of a share of Common Stock upon the
exercise of the Warrant, the Company shall, upon the exercise of the Warrant and
receipt of the Exercise Price, issue the largest number of whole shares of
Common Stock purchasable upon exercise of the Warrant. Trilogy expressly waives
his, her or its right to receive a certificate of any fraction of a share of
Common Stock upon the exercise of the Warrant. However, with respect to any
fraction of a share of Common Stock called for upon any exercise hereof, Entrada
shall pay to Trilogy an amount in cash equal to such fraction multiplied by the
closing sale price of Entrada’s Common Stock on the day Entrada receives the
Exercise Documents or, if such day is not a Business Day, the following Business
Day.


15.        Governing Law. The validity, interpretation and performance of the
Warrant shall be governed by the laws of the State of California, without regard
to its laws pertaining to conflicts of law.


IN WITNESS WHEREOF, Entrada has caused the Warrant to be duly executed and
delivered as of the date first above written.




ENTRADA NETWORKS, INC.


 
/s/ Kanwar J. S. Chadha
By: Kanwar J. S. Chadha, Ph.D.
Its: President and Chief Executive Officer

 


AGREED AND ACCEPTED:
TRILOGY CAPITAL PARTNERS, INC.
   
By: /s/ A. J. Cervantes       
Its: President       










 
     

--------------------------------------------------------------------------------





EXHIBIT "A"
NOTICE OF EXERCISE
(To be signed only upon exercise of the Warrant)


To:    Entrada Networks, Inc.


The undersigned hereby elects to purchase ____________ shares of Common Stock
(the "Shares") of Entrada Networks, Inc. ("Entrada"), pursuant to the terms of
the enclosed Warrant issued by Entrada to the undersigned on November __, 2004
(the "Warrant"). The undersigned tenders herewith payment of the Exercise Price
in the amount of $____________. The undersigned requests that a certificate for
the Shares be registered in the name of __________________, whose address is
_________________ and whose social security, federal employer identification
number or other identifying number is __________________. The undersigned
requests that the certificate representing the Shares be delivered to
________________, whose address is __________________. If the number of Shares
is less than all of the Shares issuable upon exercise of the Warrant, the
undersigned requests that a new warrant representing the remaining Shares be
registered in the name of _____________, whose address is ________________ and
whose social security, federal employer identification number or other
identifying number is _________________. The undersigned requests that the new
warrant be delivered to _____________, whose address is _________________.


Capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the Warrant.


The undersigned hereby represents and warrants to, and agrees with Entrada as
follows:


1.    The undersigned is acquiring the Shares for its own account and for
investment purposes only.


2.    The undersigned understands that an investment in the Shares involves a
high degree of risk, and the undersigned has the financial ability to bear the
economic risk of this investment in the Shares, including a complete loss of
such investment. The undersigned has adequate means for providing for its
current financial needs and has no need for liquidity with respect to this
investment.


3.    The undersigned has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of an
investment in the Shares and in protecting its own interest in connection with
this transaction.


4.    The undersigned understands that the Shares have not been registered under
the Securities Act or under any state securities laws. The undersigned is
familiar with the provisions of the Securities Act and Rule 144 thereunder and
understands that the restrictions on transfer on the Shares may result in the
undersigned being required to hold the Shares for an indefinite period of time.


5.    The undersigned agrees not to offer, sell, transfer, assign, gift, create
a security interest in, or otherwise dispose of, with or without consideration,
any of the Shares except pursuant to an effective registration statement under
the Securities Act or unless Entrada has received an opinion of counsel,
reasonably satisfactory to counsel to Entrada, that an exemption from
registration under the Securities Act is available.


Each certificate evidencing the Shares will bear the following legend:


THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR ANY
APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD, PLEDGED,
ENCUMBERED OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR SUCH SHARES UNDER THE ACT OR UNLESS THE ISSUER HAS RECEIVED AN OPINION OF
COUNSEL, REASONABLY SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION
FROM REGISTRATION UNDER THE ACT IS AVAILABLE.


6.    Immediately following the exercise of the Warrant, if as of the date of
exercise Entrada has a class of securities registered under Section 12 of the
Securities Exchange Act of 1934, as amended, the undersigned will not
beneficially own five percent (5%) or more of the then outstanding Common Stock
of Entrada (based on the number of shares outstanding set forth in the most
recent periodic report filed by Entrada with the Securities and Exchange
Commission).


Dated: ______________


TRILOGY CAPITAL PARTNERS, INC.


By:        
Its:        








 


--------------------------------------------------------------------------------